Allowability Notice
1. This action is in response to the amendment filed 20 October 2021.
2. Claims 1-4, 9, 14-16, 20-24, and 26-32 are pending. Claims 1-4, 9, 14-16, 20-24, and 26-32 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
4. The information disclosure statement (IDS) submitted on 7/26/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copy of the Applicants’ IDS form 1449 is attached to this instant Office Action.

REASONS FOR ALLOWANCE
5. Allowed Claims: Claims 1-4, 9, 14-16, 20-24, and 26-32, are allowed.
6 Examiner’s Statement of Reasons for Allowance: The following is an examiner’s statement of reasons for allowance:

35 U.S.C. 101
The claims are patent eligible as they meet the Alice test for eligibility under 35
USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step
2A of the Alice analysis, as any abstraction recited in the Claim limitations which may be construed as “A


35 U.S.C. 103
The closest art of record are Jeffries (2016/0297398) describing a control module installed in a vehicle to enable a remote computing system to wirelessly communicate with the vehicle, but does not teach maintaining a vehicle availability report with respect to a first location where the operations comprise determining the number of vehicles of a first type within a predetermined geofence at the first location and determining the number of vehicles of the first type due to leave the first location within a predetermined time period with a machine learning system that utilizes feedback loops and Weinstock (2014/0052478) describing marketing vehicles for sale or lease to drivers whose ordinary vehicles have been totaled and data can be leveraged to trigger the marketing of vehicles for sale or lease to a driver to replace the totaled vehicle, but does not teach maintaining a vehicle availability report with respect to a first location where the operations comprise determining the number of vehicles of a first type within a predetermined geofence at the first location and determining the number of vehicles of the 
Other close art of record include O’ Sullivan (2019/0266894) describing a continuous coordinated proximity monitoring to verify the identity of a transport user and a transport provider vehicle, and triggers registration of the end of the transport journey, but does not teach maintaining a vehicle availability report with respect to a first location where the operations comprise determining the number of vehicles of a first type within a predetermined geofence at the first location and determining the number of vehicles of the first type due to leave the first location within a predetermined time period with a machine learning system that utilizes feedback loops, Cao (2016/0364823) describing a ride-sharing computer to receive a ride-sharing request from a rider, wherein the computer includes a route analysis module to collect travel data and appointments from a calendar, but does not teach maintaining a vehicle availability report with respect to a first location where the operations comprise determining the number of vehicles of a first type within a predetermined geofence at the first location and determining the number of vehicles of the first type due to leave the first location within a predetermined time period with a machine learning system that utilizes feedback loops, Taylor (2015/0348178) describing sub-renting a vehicle to a secondary/sub-renter after the vehicle has been rented to a primary renter where the vehicle may comprise a telematics control unit to enhance the sub-renting process, but does not teach maintaining a vehicle availability report with respect to a first location where the operations comprise determining the number of vehicles of a first type within a predetermined geofence at the first location and determining the number of vehicles of the first type due to leave the first location within a predetermined time period with a machine learning system that utilizes feedback loops, and Shaheen et al. (Shaheen, Susan & Mallery, Mark & Kingsley, Karla. (2012). Personal Vehicle Sharing Services in North America. Research in Transportation Business & Management. 3. 71–81. 10.1016/j.rtbm.2012.04.005.) describing the development of personal vehicle 
None of the prior art specifically teaches maintaining a vehicle availability report with respect to a first location where the operations comprise determining the number of vehicles of a first type within a predetermined geofence at the first location and determining the number of vehicles of the first type due to leave the first location within a predetermined time period with a machine learning system that utilizes feedback loops and although parts are taught be each of the prior art, the combination would be non-obvious as to this specific way, and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1-4, 9, 14-16, 20-24, and 26-32 are allowable over the prior art of record.
7. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/               Examiner, Art Unit 3683                                                                                                                                                                                         	11/11/2021

/JOSEPH M WAESCO/               Primary Examiner, Art Unit 3683